UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission File No. 0-52556 Card Activation Technologies, Inc. (Name of small business issuer as specified in its charter) Delaware 20-5769015 State of Incorporation IRS Employer Identification No. 53 West Jackson Blvd., Suite 1618 Chicago, Illinois 60604-3749 (Address of principal executive offices) (312) 972-1662 (Issuer’s telephone number) Common Stock, $.0001 Par Value Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Registrant’s revenues for the most recent fiscal year were: $45,000 The aggregate market value of the common stock held by non-affiliates computed based on the closing price of such stock on December 11, 2007, was approximately $11,500,000. PART I ITEM 1.DESCRIPTION OF BUSINESS. Except for historical information contained herein, the following discussion contains forward-looking statements that involve risks and uncertainties.Such forward-looking statements include, but are not limited to, statements regarding future events and the Company’s plans and expectations.Actual results could differ materially from those discussed herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed elsewhere in this Form 10-KSB or incorporated herein by reference, including those set forth in Management’s Discussion and Analysis or Plan of Operation. Overview Card Activation Technologies Inc. (“Company/ Card”) is a Delaware corporation headquartered in Chicago, Illinois that owns a patented point-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards. The patent was transferred to the Company by MedCom USA, Incorporated (“MedCom”) on the formation of the Company and in exchange for 146,770,504 shares of Common Stock.On October 31, 2006, the MedCom board of directors declared a stock dividend to its shareholders of record at the end of business on December 15, 2006 of one share of Common Stock in the Company for every one share of common stock of MedCom owned by its shareholders, such stock being distributed on March 1, 2007. This was a dividend of 86,770,504 shares of our Common Stock.MedCom retained the balance of 60,000,000 shares of Common Stock. MedCom is a publicly traded Delaware corporation, headquartered in Scottsdale, Arizona, that provides innovative healthcare and financial transaction solutions for electronically processing HIPAA compliant transactions within the healthcare industry (EMED.OB). MedCom provides a web portal service for physicians, clinics and hospitals and dentists that include the following services: real-time transactions including; patient eligibility, patient easy pay, credit/debit cards, and check guarantee. The Company was incorporated in August 2006 in order to own and commercially develop the assigned patent which coverspoint-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards MedCom has assigned its patent number 6,032,859 to the Company upon its formation. The MedCom point-of-sale technologywas created by MedCom as part of its card building technology endeavors in the 1990’s. The patent covers point-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards. New View Technologies, which was acquired by MedCom, developed the patent and all patents were assigned by New View Technologies to MedCom. Plan of Operations We were incorporated in Delaware in August of 2006 as Card Activation Technologies, Inc. We believe we have the following principal competitive strengths, which positions us to further grow and become a dominant player in our industry: Ø Card is incorporated in Delaware with the focus on the licensing of the proprietary patented technology for processing debit and gift card transactions. Ø We have identified hundreds of retail chains who the company believes are presently utilizing our patented technology in the use of debit cards, gift cards, phone cards, affinity cards and value cards. 2 Ø We intend to generate revenues primarily by charging licensing fees to the retailers who are utilizing our patented technology Ø Under an administrative services agreement between the MedCom and us, we have agreed to share certain administrative functions and personnel until we can establish our own administrative operating systems and hire its own personnel. Our Growth Strategies Ø The Company was incorporated for the purpose of licensing its technology to the thousands of current users and believes that many retailers, supermarkets, convenience stores, phone companies and others specialty retailers. Ø The Company is looking at expanding its market and looks for an acquisition that complements the Company and generates revenues. Ø Once we begin receiving royalties, we expect the revenues of such royalties shall permit us to be self-funding. Ø We intend to require, wherever our patents apply, reasonable royalties in exchange for licensing our intellectual property. Ø By providing a licensing model, we expect to be able to convert many, if not all, of these providers to licensees for our patented system. Competition Competition in the technology industry is intense. The main competition is the entities that are using fully loaded cards with a predetermined value that are not activated. Also as technologies advances there is always a risk of new technology and more competition.The overall market of the gift and affinity cards is very large and represents a large method of sales for companies.The gift cards are sold at many companies to generate a way of generating a new revenue model for those companies that are selling our patent technology. The company is actively seeking to license its technology to the thousands of current users and believes that many retailers, gas stations, phone companies and others that utilize those stored value cards, such as gift and debit, infringe its patent. Marketing In developing our marketing approach, in November, 2006, we secured the services of the law firm of Orem and Roth LLC to begin the negotiations concerning the licensing of the proprietary patented technology.As a result, the company is aggressively pursuing litigation against these infringers of our technology. We intend to generate revenues primarily by charging licensing fees to the retailers who are utilizing our patented technology. We have identified hundreds of retail chains who the company believes are presently utilizing our patented point-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards 3 Patent Technology In October 2006, MedCom transferred the patented technology to the company. Presently, the company has sent notice of our patented technology to numerous companies and initiated sixlawsuits against companies that have infringed patent and will continue to pursue the litigation against those companies that have infringed the company’s patent. Once the company is successful in the pursuit of the patent infringers and in its licensing program, we anticipate receiving the appropriate royalties from the use of our technology by third parties by allowing licensing arrangements to our technology and anticipated royalties for the use of our patent.The company received, through a spin off, the ownership of a patent of MedCom USA Incorporated. MedCom has assigned its patent number 6,032,859 to the Company upon its formation Description of the Industry From the increased use of phone cards populated with value by retailers to the expansion of gift cards at major department stores and big box stores, to the creation of affinity cards by retailers building customer loyalty, and the sale of these cards in supermarkets, convenience stores, coffee shops and other outlets, the implementation of card activation for consumers has been expanding greatly throughout the United States. Many retailers every day are adding this product availability to its sales efforts. The Retail industry has adopted the method of activating cards at the time of purchase in order to reduce theft and cost of holding cards with pre-loaded values included. The retailer benefits significantly because it receives revenue from the customer and provides an interest free float on those monies until the customer actually utilizes the card for purchasing. This creates a tremendous profit opportunity for the retailer which has resulted in their encouragement of consumers to acquire gift cards as a gift solution. The retailer also benefits because a percentage of the cards are not fully utilized or used at all thereby providing a 100% profit to the retailer for the amount not used. The retailer benefits thirdly from consumers who may not normally frequent the store, but do so because they have a gift card and then often increment the sale above the value of the gift card with additional purchases. Lastly, the retailer accrues a benefit by reducing returns of merchandise from unsatisfied customers who received merchandise as gifts. Additional Information Card files reports and other materials with the Securities and Exchange Commission.These documents may be inspected and copied at the Commission’s Public Reference Room at treet, N.E., Washington, D.C., 20549.You can obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.You can also get copies of documents that the Company files with the Commission through the Commission’s Internet site at www.sec.gov. Employees As of fiscal year end September 30, 2007, the Company had two executive officers, Mr. Williams, President and CEO and Mr. Michael Malet our Executive Vice President. These gentlemen are employees of MedCom and do not receive any compensation from us at this time. All of our executive officers will be providing as much time as needed to the Company. We have no full or part-time employees. Presently our business activities are focused on the lawyers that are overseeing the patent legal work. The accounting costs will continue to be allocated between MedCom and ourselves.The Company is not operating only in the capacity of protecting the patented technology. 4 ITEM 2.DESCRIPTION OF PROPERTY. The Company has office space in Chicago under a monthly agreement on a month to month basis.At present, we require little dedicated office space. We believe that our existing facilities are adequate for our current needs and that additional space will be available as needed. ITEM 3.LEGAL PROCEEDINGS As of September 30, 2006, we had initiated lawsuits against McDonald’s Corporation, Walgreen Co. and Sears Holding Corporation, Barnes & Noble, Aeropostale, Inc. and OfficeMax Inc.In addition more than 300 letters have been sent to other retailers for infringing its payment transaction patent but no responses had been filed in those actions by the defendants. As of the date herein, there are no pending or threatened legal proceedings against the Company. Card Activation, through its attorneys, has sent letters to over 300 potential infringers of the patent, placing the infringers on notice of the patent and seeking a license agreement under the patent. Card Activation has sued six parties and to date Card Activation has settled a lawsuit with one allegedinfringer.That alleged infringer, McDonald Corporation, has taken a license under the patent. The intellectual property attorneys are pursuing these cases on a contingent fee basis, whereby they will receive 35% of amounts recovered, if successful. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Company submitted no matters to a vote of its security holders during the fiscal year ended September 30, 2007. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Card common stock is traded in the over-the-counter market, and quoted in the National Association of Securities Dealers Inter-dealer Quotation System (“Electronic Bulletin Board) and can be accessed on the Internet at www.otcbb.comunder the symbol “CDVT.” At September 30, 2007, there were 146,000,000 shares of common stock of Card outstanding and there were approximately 681 shareholders of record of the Company’s common stock. The following table sets forth for the periods indicated the high and low bid quotations for Card’s common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. 5 Periods High Low Fiscal Year 2007 First Quarter (October – December 2006) $ .0 $ .0 Second Quarter (January – March 2007) $ .0 $ .0 Third Quarter (April – June2007) $ .0 $ .0 Fourth Quarter (July – September 2007) $ .0 $ 0 Fiscal Year 2006 Fourth Quarter (July – September 2006) $ .0 $ .0 Card has never paid dividends on any of its common stock shares. Card does not anticipate paying dividends at any time in the foreseeable future and any profits will be reinvested in Card’s business.Card’s Transfer Agent and Registrar for the common stock is Corporate Stock Transfer located in Denver, Colorado. Sale of Unregistered Securities The Company did not have any Sales of Unregistered Securities during the fiscal year ended September 30, 2007. ITEM 6.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Management’s discussion and analysis contains statements that are forward-looking and involve risks and uncertainties.Several factors could cause actual results to differ materially from those described in such forward-looking statements.This includes the Company’s ability to manage growth, involvement in litigation, ongoing contractual relationships, and dependence upon key personnel, changes in customer demand for product and services, and the adoption of new, or changes in, accounting policies, practices and estimates and the application of such policies, practices, and estimates, and federal and state governmental regulation. The following financial data should be read in conjunction with the consolidated financial statements of Card and related notes and other financial information appearing elsewhere in this report. Critical Accounting Policies Stock Based Compensation In December 2004, the FASB issued a revision of SFAS No. 123 ("SFAS No. 123(R)") that requires compensation costs related to share-based payment transactions to be recognized in the statement of operations. With limited exceptions, the amount of compensation cost will be measured based on the grant-date fair value of the equity or liability instruments issued. In addition, liability awards will be re-measured each reporting period. Compensation cost will be recognized over the period that an employee provides service in exchange for the award. SFAS No. 123(R) replaces SFAS No. 123 and is effective as of the beginning of January 1, 2006. Based on the number of shares and awards outstanding as of December 31, 2005 (and without giving effect to any awards which may be granted in 2006), we do not expect our adoption of SFAS No. 123(R) in January 2006 to have a material impact on the financial statements. 6 FSP FAS 123(R)-5 was issued on October 10, 2006. The FSP provides that instruments that were originally issued as employee compensation and then modified, and that modification is made to the terms of the instrument solely to reflect an equity restructuring that occurs when the holders are no longer employees, then no change in the recognition or the measurement (due to a change in classification) of those instruments will result if both of the following conditions are met: (a). There is no increase in fair value of the award (or the ratio of intrinsic value to the exercise price of the award is preserved, that is, the holder is made whole), or the antidilution provision is not added to the terms of the award in contemplation of an equity restructuring; and (b). All holders of the same class of equity instruments (for example, stock options) are treated in the same manner. The provisions in this FSP shall be applied in the first reporting period beginning after the date the FSP is posted to the FASB website. The Company has adopted SP FAS 123(R)-5 but it did not have a material impact on its consolidated results of operations and financial condition. Accounting Policies and Estimates The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Our management periodically evaluates the estimates and judgments made. Management bases its estimates and judgments on historical experience and on various factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates as a result of different assumptions or conditions. As such, in accordance with the use of accounting principles generally accepted in the United States of America, our actual realized results may differ from management’s initial estimates as reported.A summary of significant accounting policies are detailed in notes to the financial statements which are an integral component of this filing. Revenue Recognition Revenue recognized the use of our patent technology by receiving royalties or licensing fees from the deployment of our technology. Revenue is recorded when sales are generated from third parties that have deployed our technology and generated sales from that technology.Revenue is recognized from litigation and royalty payments from those companies that have violated our patented technology and entered into licensing agreements.Revenue is recognized from the settlement of litigation and subsequent payment of royalties for the use of our patented technologies if any.The Company recognizes revenue when a litigated matter is settled and a stipulated order has been entered into the court for the infringement of our patent.We will recognize royalty revenue based on royalty reports received from settling parities that deploy our technology.In accordance with contract terms, we will charge a royalty fee to patented users and each contract will be negotiated at the settlement of our law suits.Although if parties chose to pay the entire life of the royalty we will deferred revenues amortized over the life of our patent.We will recognize revenues as licensing revenue when our revenue recognition criteria have been met. Presently we do not have any licensing agreements executed that generate royalty payments. Upon execution of our licensing agreement we will from time to time we exercise our right to conduct royalty audits pursuant to our contracts with customers. As a result of such audits we will recognize royalty revenue that relates to prior periods. Differences between amounts initially recognized and amounts subsequently audited or reported as an adjustment to those amounts are recognized in the period the adjustment is determined. 7 The Company has adopted the Securities and Exchange Commission’s Staff Accounting Bulletin (SAB) No. 104, which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. Statement of Operations Data Years Ended September 30, Years Ended September 30, 2007 2006 Revenues $ 45,000 $ - Operating and Other Expenses 235,598 15,758 Net Loss $ (190,598 ) $ 15,758 Balance Sheet Data: YearsEnded September30, YearsEnded September30, 2007 2006 Current Assets $ 13,699 $ - Total Assets 13,699 - Current Liabilities 40,235 15,758 Non Current Liabilities 165,142 - Total Liabilities 205,377 15,758 Working Capital (Deficit) (26,536 ) (15,758 ) Shareholders'Equity (Deficit) $ (191,678 ) $ (15,758 ) The Company has declared no common stock dividends since its inception. RESULTS OF OPERATIONS Fiscal Year End September 30, 2007, Compared to Fiscal Year End September 30, 2006 We are a development stage company and have generated no revenues from the anticipated royalty income, except for a $45,000 settlement. Liquidity and Capital Resources The Company's operating requirements has been and will be funded primarily from its related party entity MedCom USA, Inc. The Company will use funds advanced MedCom. Currently, the Company costs are limited to professional fees and subject to a contingency fee from our patent litigation attorneys.
